Title: John Adams to Bolton and Maltby, Dec. 1785
From: Adams, John
To: Bolton and Maltby


          
            
              
            
            

              

              1785 Decr.
            
          
          To sundry charges and expences paid & incurred [. . .] an
            attested copy of letters Patent of King James the 1st.
            granted to the council of Plymouth, and authenticcated under the City Seal of London,
            and a variety of attendances at the Plantation Office, council Office, Patint Office,
            Rous Chapel, & other Places upon this Business
          
            
              
            
          
        